DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 130, 132, 133, 134, 138, 140, and 141, 144, 145, 146, 147, 148, 149, 150, 151, and 152, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bloch (U.S. Publication 2014/0226430) in view of Lehtonen (U.S. Publication 2015/0314246). 
Regarding claim 130, Bloch teaches a holder capable of holding a vial containing an ultrasound contrast agent (UCA) lipid formulation (Brace 2 is used to hold the container 1, and only holds one container, the materials being worked upon are considered intended use), wherein the device is configured to select a period of time and/or a shaking rate from two or more pre-set options (the computer taught in paragraph 26 are considered capable of determining a specific operation of the agitating apparatus based on the material being worked upon, paragraph 49 teaches vibrations can be increased or decreased with addition of higher harmonics and therefore the apparatus is considered capable of operating at various speeds). Regarding claim 144, Bloch teaches a holder capable of holding a vial containing an ultrasound contrast agent (UCA) lipid formulation (Brace 2 is used to hold the container 1, and only holds one container, the materials being worked upon are considered intended use), a processor that selects a shaking rate and/or a duration from pre-set options for non-aqueous and aqueous UCA lipid formulations wherein the device is configured to mix the formulation at the selected shaking rate and/or selected duration (microcontroller 5 would inherently have a processor, paragraph 26 teaches the waveform can be modified in response to feedback and therefore considered capable of operating at various rates/speeds based on the material being worked upon).
Regarding claim 130, Bloch is silent to a detector capable of identifying the UCA lipid formation based on an indicator on the vial distinguishing non-aqueous and aqueous UCA lipid formulation wherein the detector is an RFID reader, a barcode scanner, a color scanner, or a microchip reader, and activating mixing specifically based on the detector specifically being an RCID reader, barcode scanner, a color scanner, or a microchip reader. Regarding claim 138, 140, and 141 Bloch is silent to an RFID reader, barcode scanner, and color scanner, respectively. Regarding claim 144, Bloch is silent to a detector that identifies a UCA lipid formulation based on an indicator on the vial and distinguishes a non-aqueous UCA lipid formulation from an aqueous UCA lipid formulation, wherein the detector is an RFID reader, a barcode scanner, a color scanner, or a microchip reader. 
Regarding claim 130, Lehtonen teaches a mixer (paragraph 16 teaches at least one mixing chamber, paragraph 283 teaches an agitator and a shaker) with a detector capable of identifying the UCA lipid formation based on an indicator on the vial distinguishing non-aqueous and aqueous UCA lipid formulation wherein the detector is an RFID reader, a barcode scanner, a color scanner, or a microchip reader, and activating mixing specifically based on the detector specifically being an RCID reader, barcode scanner, a color scanner, or a microchip reader (paragraph 211 teaches bottle labeling and using optical machine readable representations and RFID systems, the specific materials being worked upon are considered intended use). Regarding claim 138, Lehtonen teaches an RFID reader (paragraph 211). Regarding claim 140, Lehtonen teaches a barcode scanner (paragraph 212 teaches a barcode reader). Regarding claim 141, Lehtonen teaches a color scanner (paragraph 211 teaches high capacity color barcode which would inherently require a scanner capable of scanning color). Regarding claim 144, Lehtonen teaches a mixer (paragraph 16 teaches at least one mixing chamber, paragraph 283 teaches an agitator and a shaker) with a detector capable of identifying the UCA lipid formation based on an indicator on the vial distinguishing non-aqueous and aqueous UCA lipid formulation wherein the detector is an RFID reader, a barcode scanner, a color scanner, or a microchip reader, and activating mixing specifically based on the detector specifically being an RCID reader, barcode scanner, a color scanner, or a microchip reader (paragraph 211 teaches bottle labeling and using optical machine readable representations and RFID systems, the specific materials being worked upon are considered intended use). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Bloch with the scanner of Lehtonen in order to allow for automated recognition of the bottle (paragraph 209).
Regarding claim 132, Bloch teaches wherein when the first UCA lipid formulation is identified as a non-aqueous UCA lipid formulation, the device automatically selects about 75 seconds and/or about 4350 shaking motions per minute for activating the first UCA lipid formulation (the apparatus in figure 1 is considered capable of operating for 75 seconds based on the optical feedback mechanism and computer taught in paragraph 26, the materials being worked upon are considered intended use). 
Regarding claim 133, Bloch teaches wherein when the first UCA lipid formulation is identified as an aqueous UCA lipid formulation, the device automatically selects about 45 seconds and/or about 4350 shaking motions per minute for activating the first UCA lipid formulation (the apparatus in figure 1 is considered capable of operating for 45 seconds based on the optical feedback mechanism and computer taught in paragraph 26, the materials being worked upon are considered intended use).
Regarding claim 134, Bloch teaches wherein the device imparts a reciprocating motion, a revolution, or a figure of 8 motion to the first UCA lipid formulation (paragraph 29 teaches vibrating container 1, which is considered comprising reciprocating motion).
Regarding claim 145, Bloch teaches wherein the shaking device further comprises at least one storage device configured to store a look-up table that stores the two or more pre-set options (paragraph 26 teaches a computer which is considered capable of storing data).
Regarding claim 146, Bloch teaches wherein the shaking device further comprises at least one storage device configured to store a look-up table that stores the two or more pre-set options (paragraph 26 teaches a computer which is considered capable of storing data).
Regarding claim 147, Bloch teaches wherein when the UCA lipid formulation is identified, the shaking device automatically selects a period of time from at least two pre-set periods of time (paragraph 26 teaches a microcontroller and a computer and is considered capable of automatically selecting a period of time for shaking, the material being worked upon is considered intended use).
Regarding claim 148, Bloch teaches wherein when the UCA lipid formulation is identified, the shaking device automatically selects a period of time from at least two pre-set periods of time (paragraph 26 teaches a microcontroller and a computer and is considered capable of automatically selecting a period of time for shaking, the material being worked upon is considered intended use).
Regarding claim 149, Bloch teaches wherein when the UCA lipid formulation is identified, the shaking device automatically selects a shaking rate from at least two pre-set shaking rates (paragraph 26 teaches a microcontroller and a computer and is considered capable of automatically selecting a rate for shaking, the material being worked upon is considered intended use).
Regarding claim 150, Bloch teaches wherein when the UCA lipid formulation is identified, the shaking device automatically selects a shaking rate from at least two pre-set shaking rates (paragraph 26 teaches a microcontroller and a computer and is considered capable of automatically selecting a rate for shaking, the material being worked upon is considered intended use).
Regarding claim 151, Bloch teaches wherein at least one of the at least two pre-set shaking rates is selected from at least 1000, at least 2000, at least 3000, at least 4000, at least 4500 or at least 5000 shaking motions per minute (paragraph 41 teaches vibrations of about 30 cycles per second, which is 1800 cycles per minute).
Regarding claim 152, Bloch teaches wherein at least one of the at least two pre-set shaking rates is selected from at least 1000, at least 2000, at least 3000, at least 4000, at least 4500 or at least 5000 shaking motions per minute (paragraph 41 teaches vibrations of about 30 cycles per second, which is 1800 cycles per minute).

Response to Arguments
The previous 35 U.S.C. 102 (a)(1)  rejection of claim 130 is withdrawn in light of the amendment to the claim to include a detector is an RFID reader, a barcode scanner, a color scanner, or a microchip reader. A new ground of rejection is necessitated by amendment. 
Applicant argues that there isn’t sufficient motivation to modify the sensor of Bloch (U.S. Publication 2014/0226430) with the detector of Lehtonen (U.S. Publication 2015/0314246). A new ground of rejection is provided, which does not rely on the sensor of Bloch. Both references are concerned with mixing materials by agitating the materials in a container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774